DETAILED ACTION
Status of Claims
	Claims 7 and 22-25 are pending.
	Claims 1-6 and 8-21 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 15 July 2022 has been entered.

Status of Objections and Rejections
	The previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  
New grounds of rejection are necessitated by amendment. 


Claim Objections
Claim 25 is objected to because of the following informalities:  the phrase “has two of said at least one shroud” may be more appropriately written in particular since the claim later recites “said shrouds” (e.g. has two shrouds).   
Further, the claim appears to include a typo with “both said shrouds moving cathodes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz et al. (US 2015/0027904) in view of Roeblitz et al. (US 2012/0024717).
Regarding claim 7, Platz discloses a method of treating turbomachines comprising an airfoil (3) and shrouds (4, 5), (= a method of forming a gas turbine engine component including an airfoil and at least one shroud) comprising the steps of:
Performing electrochemical machining on both the airfoil and shrouds using cathodes (10, 12, 14, 16) at an angle obliquely to the direction of movement of the middle electrodes (1, 15) with an angle of 30º to 60º ([0028], [0035], Figure 1) (= utilizing at least one ECM process on said airfoil; a cathode is moved at an angular direction with a non-zero component towards said at least one shroud and a non-zero component towards said airfoil during step (3); wherein said angular direction being between 5 and 40 degrees offset from a normal line to a stacking axis of the airfoil; and wherein the cathode machines a surface of at least said shroud while moving in said angular direction). 
Platz differs from the instant claim in that Platz does not disclose the claimed forging and non-ECM process. 
In the same or similar field of performing electrochemical machining to a gas turbine, Roeblitz discloses forming a metal component including a gas turbine comprising an airfoil and two shrouds using forging and/or machining (e.g. cutting or other removal processes) which are well known in the art for shaping the gas turbine components from a solid material [0003], [0016], [0027] (= forging an oversized or near-net airfoil shape; = machining a workpiece having an airfoil and flow path surfaces of said at least one shroud to provide an input geometry for an ECM process).  Regarding the claimed forging an oversized or near-net airfoil shape, Roeblitz discloses that forging for example is well known in the art as a pre-ECM process for shaping the airfoil [0003].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to pre-process a solid material prior to performing ECM because Roeblitz discloses that pre-ECM steps such as forging and cutting for example are used to fashion a solid material prior to ECM [0027].  
Regarding claim 22, Platz discloses multiple electrodes (10, 12, 14, 16) positioned on opposing sides and machining with a non-zero component (Figure 1).  
Regarding claim 23, Roeblitz discloses pre-ECM step such as milling [0003]. 
Regarding claim 25, Platz discloses multiple shrouds (4, 5) and the electrodes machine both shrouds with moving electrodes at an angular direction (Figure 1). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platz et al. (US 2015/0027904), in view of Roeblitz et al. (US 2012/0024717) and in further view of Platz et al. (US 2012/0103830). 
Regarding claim 24, Roeblitz discloses that an essential process parameter includes the feed rate of the cathode relative to the metal component [0011]-[0012] to determine the desired working result [0013], [0020]. Platz and Roeblitz do not explicitly disclosed a feed rate, therefore in order to practice the invention of Platz in view of Roeblitz one of ordinary skill in the art would necessarily look to the art for workable feed rates and arrive at a reference such as Platz (‘830).  In the same or similar field of electrochemical machining, Platz (‘830) discloses that a typical feed rate includes 0.01 – 2.50 mm/min [0039] which overlaps the claimed range. 

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,244,548

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795